Citation Nr: 0402834	
Decision Date: 01/30/04    Archive Date: 02/05/04

DOCKET NO.  00-23 616	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased evaluation for residuals of 
lacerations of the right hand, rated as 10 percent disabling 
from December 15, 1999 and zero percent disabling from 
September 1, 2002, including whether the reduction of the 10 
percent evaluation for the service-connected right hand 
condition was proper.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran had active service from July 1956 to June 1960.

This appeal initially came to the Board of Veterans' Appeals 
(Board) from an April 2000 RO rating decision that increased 
the evaluation for residuals of a laceration of the first and 
third fingers and hypothenar fold of the right hand from zero 
to 10 percent, effective from December 1999.  In May 2001, 
the Board remanded the case to the RO for additional 
development.  In February 2002 the RO proposed reducing the 
evaluation for the right hand disability from 10 to zero 
percent, and following certain procedures, the RO reduced the 
evaluation for the right hand condition to zero percent, 
effective from September 2002.

The Board remanded the case to the RO again in June 2003 for 
the RO to consider additional evidence submitted to the Board 
and recent changes in the VA Schedule for Rating Disabilities 
pertaining to the evaluation of scars.  


FINDINGS OF FACT

1.  The veteran has no symptomatic manifestations from 3 
service-connected small lacerations of the right hand in 
service, one on the 1st finger, one on the 3rd finger, and one 
on the heel of the hand.

2.  The January 2002 VA examination, upon which the RO 
reduced the disability evaluation for the veteran's service-
connected right hand condition, did not show any improvement 
in the service-connected condition.


CONCLUSIONS OF LAW

1.  The criteria for restoration of a 10 percent disability 
evaluation for the veteran's service-connected right hand 
condition have been met.  38 C.F.R. § 3.344(c) (2003).

2.  The criteria for a rating in excess of 10 percent for the 
veteran's right hand condition have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118. Diagnostic 
Code 7805.  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran's service medical records show that he sustained 
3 small lacerations of the right hand in November 1959.  
There were lacerations on the 1st and 3rd fingers, and a small 
puncture wound of the heel of the right palm.  The wounds 
were cleaned and dressed and he was returned to duty.  There 
were some follow up treatments in November and early December 
1959.  In April 1960 he went to the neurosurgery clinic, and 
reported that he had no pain sensation in the volar surface 
of his right thumb and index finger.  It was reported that he 
had sustained a laceration over his median nerve in November 
1959.  The doctor reported that the veteran had a tingling 
sensation along the lateral aspect of his index finger that 
indicated a regeneration of sensation.  The impression was 
regeneration of median nerve injury.  The veteran's May 1960 
service separation examination noted normal upper 
extremities.

The veteran filed his initial claim for compensation benefits 
in March 1962.  On an April 1962 VA examination, he stated 
that when he was 6 years old, he had sustained a knife wound 
in the right palm over the thenar eminence.  He also said 
that he that he had fallen on a piece of glass in service in 
November 1959 and sustained 3 puncture wounds of the right 
hand.  He reported that he had increasing numbness over the 
right thumb and index finger.  He denied any loss of 
function.  There was an incisional scar, 1-1/2 inches, over the 
thenar eminence of the thumb.  There was no other evidence of 
wounds in the palm.  The diagnoses were laceration of the 
thenar eminence of the right thumb and partial sensory 
paralysis in the median distribution of the right hand.

In April 1962 the RO granted service connection for residuals 
of lacerations of the 1st and 3rd fingers and "heel" 
(hypothenar fold) right palm, rated as zero percent 
disabling.  The RO also denied service connection for a scar 
of the thenar eminence of the right thumb and partial sensory 
paralysis in the median distribution of the right hand.  The 
veteran did not appeal after he was notified of this rating 
action.

On December 15, 1999, the veteran filed a claim for an 
increased rating for his service-connected right hand 
condition.  

On a February 2000 VA examination, the veteran stated that he 
cut his right hand while he was in the service in 1958.  He 
reported that he severed his tendon at that time, but nothing 
was done.  He reported that he had been having decreasing 
sensation in the hand, especially over the first three digits 
and half of the fourth digit.  He said he dropped things 
easily, but he denied any tingling sensation in the hand.  
Examination of the right hand showed some atrophy over the 
metacarpal head of the first digit.  He had decreased range 
of motion and apposition of the digit on the right hand.   He 
had good hand grip strength.  Range of motion testing of the 
wrist showed dorsiflexion to approximately 60 degrees, and 
palmar flexion to 75 degrees.  Wrist ulnar and radial 
deviation, bilaterally, was to about 40 degrees and 20 
degrees, respectively.  Pinprick sensation was decreased over 
the first and second digits.  There was negative Phalen's and 
positive Tinel's signs.  The assessment was status post 
trauma to the right hand.  The examiner added that 
examination showed atrophy of the muscles over the right 
metacarpophalangeal area, and decreased range of motion with 
apposition of the digit.  The veteran also had decreased 
pinprick sensation over the dorsum of the first, second, and 
third digit on the right hand.  X-rays of the right hand 
showed degenerative changes of the interphalangeal joints and 
metacarpal phalangeal joint of the thumb.

In April 2000 the RO increased the rating for the veteran's 
service-connected right hand from zero to 10 percent, 
effective from December 15, 1999.

On a January 2002 examination of the hands, fingers and 
joints, the examiner commented that he had reviewed the 
veteran's claims file in great detail.  The examiner noted 
that the veteran had a history of injury to the right hand in 
1958 in the Navy.  The veteran said that at the time of his 
injury he damaged a tendon and since then had right hand pain 
on movement.   The doctor noted that the record showed the 
veteran had sustained a deep knife wound on the thenar 
eminence of the right hand at age 6.  In 1959 he sustained 
three small lacerations on the right hand; one on the first 
finger, one on the third finger and one of the heel of the 
palm.  The veteran complained of numbness of the right thumb, 
right index finger, right middle finger and the inner aspect 
of the right ring finger.  The examiner noted that the 
lateral cutaneous branch of the median nerve curves to the 
thumb side of the hand as it enters and it could not have 
been damaged by the service-connected lacerations according 
to the veteran's claims file.  At that time it was thought 
that the veteran's knife wound at the age of 6 was the cause 
of the sensation loss.  He denied having these residuals 
secondary to the injury, which occurred at age 6, but claimed 
that these occurred while in service.  The examiner pointed 
out that at the time of injury, the veteran was not noted to 
have any ulnar residuals and there was no evidence of any 
sensation loss or muscle atrophy in the distribution of the 
ulnar nerve.  The veteran continued to have pain in the right 
hand on movement especially his fingers.  He said that he 
continued to have numbness of the right thumb, index finger, 
middle finger and the inner aspect of the ring finger.  

On the January 2002 examination, it was noted that he had an 
incisional scar of about 1.5 inches over the thenar eminence 
of the right thumb and atrophy of the thenar eminence with 
decreased range of motion in opposition of the digits with 
the right thumb.  He also had decreased pinprick in the area 
of the distribution of the median nerve on the right hand, 
which leads to the numbness in the right thumb, index finger, 
middle finger, and the inner aspect of the ring finger.  He 
had normal sensation on the outer aspect of the right ring 
finger and little fingers.  Otherwise he had good strength in 
the right hand and could pick up objects without any 
problems.  There also was a 2-cm scar on the right little 
finger, which is well healed without evidence of any keloid 
formation.  There was no evidence of Tinel's sign or Phalen's 
sign.  The examiner noted that the February 2000 examination 
noted a positive Tinel's sign at that time, but reported that 
the veteran did not have any Tinel's sign on the current 
examination.  Range of motion of the forearms, wrists, and 
hands was equal bilaterally, but opposition of the right 
little finger and thumb was compromised secondary to the 
incisional wound on the thenar eminence.  There was no pain 
on the range of motion of the forearms, wrists, or hands.  X-
rays showed degenerative changes of the interphalangeal 
joints and MCP joints of the thumb.  

The impression on the January 2002 examination was a history 
of injury to the right hand in 1958 while in service with a 
history of a deep knife wound on the thenar eminence of the 
right hand at age 6.  The examiner stated that he concurred 
and agreed with the early post-service examination done years 
before the February 2000 VA examination.  The examiner said 
that he totally agreed that the veteran's lateral cutaneous 
branch of the median nerve could have been damaged secondary 
to the deep knife wound on the thenar eminence that the 
veteran had at age 6 and this nerve injury was not secondary 
to the service-connected wound injury.  Hence, the examiner 
concluded that current residuals are secondary to the deep 
knife wound injury, which the veteran sustained at the age 6 
and was in, no way connected to the injury in service in 
1958.  The examiner reiterated that the veteran had no 
residuals from the injury in service in 1958, and that all 
the current wound injury residuals and current numbness were 
secondary to the non-service-connected deep knife wound 
injury of the right hand at age 6.  The examiner added that 
the veteran did not have any evidence of Tinel's or Phalen's 
sign on clinical examination.  Hence, the examiner added that 
the degenerative changes or current residuals of the right 
hand were all secondary to the pre-service deep knife wound.  

The RO issued a rating decision in February 2002 proposing a 
rating reduction in the veteran's 10 percent rating for his 
service-connected right hand disability.  The veteran was 
subsequently notified of this decision by letter that same 
month.  In a rating decision, dated in May 2002, the 
veteran's disability rating was reduced and he was notified 
later that same month.  

Analysis

Through correspondence, the rating decision, the statement of 
the case, and the supplemental statements of the case, the 
veteran has been notified of the evidence necessary to 
substantiate his claim.  In this regard the veteran was 
informed of the VA's obligations under the VCAA in December 
2002 correspondence.  In that correspondence and in the 
statement of the case and supplemental statements of the 
case, he has been informed of what evidence the VA would 
obtain and what evidence was required to prevail in a claim 
for service connection.  He has been informed him of these 
facts and the evidence necessary to prevail in his claim for 
service connection.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Relevant medical records have been obtained to 
the extent possible and VA examinations have been provided.  
The Board finds that the notice and duty to assist provisions 
of the law have been satisfied.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.

Under 38 C.F.R. § 4.118, Diagnostic Codes 7803 and 7804, a 
superficial scar may be assigned a 10 percent evaluation when 
poorly nourished and with repeated ulceration or when tender 
and painful on objective demonstration, respectively. Other 
scars may be evaluated based on limitation of function of the 
part affected under Diagnostic Code 7805.

The RO issued a rating decision in February 2002 proposing a 
rating reduction in the veteran's 10 percent rating for his 
service-connected right hand disability.  The veteran was 
subsequently notified of this decision by letter that same 
month.  In a rating decision, dated in May 2002, the 
veteran's disability rating was reduced and he was notified 
later that same month.  The letter notified the veteran that 
the VA had found improvement in his service-connected 
disability.  The RO's reduction of the evaluation of the 
veteran's service-connected right hand condition was 
procedurally correct in accordance with the provisions of 38 
C.F.R. § 3.105(e).

The issue of whether there was improvement of the 's service-
connected right hand condition is, however, problematic.  The 
regulations pertaining to the stabilization of disability 
evaluations provides that for those ratings which have 
continued for less than five years and/or not become 
stabilized and are likely to improve, reexamination 
disclosing improvement, physical or mental, will warrant a 
reduction in rating.  38 C.F.R. § 3.344(c).  

In this case the Board sees no real improvement in the 
veteran's right hand condition.  In this respect the Board 
noted that the January 2002 VA examination did not 
specifically note limitation of motion involving the hand or 
fingers, and the January 2002 examination did note that the 
earlier February 2000 VA examination showed a positive 
Tinel's sign and such was not present on the January 2002 VA 
examination.  Nonetheless, the significant fact in the RO's 
reduction of disability evaluation for the veteran's service-
connected right hand condition seemed to be the fact that the 
February 2002 VA examiner held that the median nerve damage 
and arthritis of the fingers of the right hand were not part 
of the service-connected right hand condition but were 
attributable to the non-service-connected pre-service knife 
injury to the thenar eminence of the right palm.  This is in 
contrast to the conclusions of the February 2000 VA examiner.  
The examiner who conducted the January 2002 VA examination 
gave compelling reasons for his judgment and reviewed the 
veteran's claims file before making his opinion.  
Nevertheless, the reduction in the disability rating for the 
veteran's service-connected right hand condition was not 
based upon clinical findings demonstrating improvement in the 
service-connected condition.  Accordingly the criteria for 
the reduction in the rating for the veteran's service-
connected right hand condition from 10 percent to zero 
percent have not been met.  The Board intimates no opinion as 
to whether a reduction would be warranted under 38 C.F.R. 
§ 3.105(a), (b), or (d).

As far as the veteran's claim for an increased rating for his 
service-connected right hand condition, the Board notes that 
the recent VA examiner found that he had no residuals of the 
lacerations of the 1st and 3rd fingers and puncture wound of 
the heel of the right palm.  No scars, much less symptomatic 
scars, of those injuries have been identified.  Under these 
circumstances, the Board concludes that a preponderance of 
the evidence is against the claim for an increased rating for 
the veteran's service-connected right hand condition.  The 
Board points out that manifestation of the non-service-
connected scar of the thenar eminence of the right thumb and 
partial sensory paralysis in the median distribution of the 
right hand cannot be considered as part of the service-
connected connected right hand condition.  As a preponderance 
of the evidence is against the veteran's claim for an 
increased rating for the service-connected right hand 
disability, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

A 10 percent disability rating for the veteran's service-
connected right hand condition is restored.

A rating in excess of 10 percent for the veteran's service-
connected right hand condition is denied.



	                        
____________________________________________
	J. E. Day 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



